Capozzoli, J.
On this record we conclude that the United States District Court’s order dismissing plaintiff’s action “ on the merits, and with prejudice ” is binding on the courts of this State. The order of the Federal court is controlling. ‘ ‘ The State court may not sit as an appellate court reviewing the action of the Federal court ”. (Ali Ben Ali v. Moore-McCormack Lines, 286 App. Div. 462, 464.) This is particularly so in the instant case in view of the affirmance of the order dismissing plaintiff’s action by the United States Court of Appeals for the Second Circuit and its earlier denial of a motion made by plaintiff, upon her original appeal, for leave to proceed pursuant to subdivision (b) of rule 60 of the Federal Rules of Civil Procedure (U. S. Code, tit. 28, Appendix) to reopen that judgment with respect to her withdrawal of the unseaworthiness cause of action. The dismissal on the merits by the Federal court is binding on the courts of this State with regard to both plaintiff’s cause of action based on negligence and her cause of action based on unseaworthiness, which could have been litigated in the Federal action. (Israel v. Wood Dolson Co., 1 N Y 2d 116, 118.) It is well settled that “res judicata may be pleaded as a bar, not only as .respects matters actually presented to sustain or defeat the right asserted in the earlier proceeding, ‘ but also as respects any other available matter which might have been presented to that end ’. Grubb v. Public Utilities Comm’n, supra [281 U. S. 470, 479] ”. (Chicot County Dist. v. Bank, 308 U. S. 371, 378.)
A final judgment on the merits of a court of competent jurisdiction is binding on the parties ‘ ‘ not only as to those matters actually litigated in the first suit but also as to those which *246might have been litigated therein but were not [citing cases] * * * being based on the principle that the public interest demands that a party not be heard a second time on a cause of action or issue that he once had the opportunity to litigate [citing cases] (Stoner v. Culligan, 32 A D 2d 170, 171.)
The orders of the Supreme Court dismissing plaintiff’s complaint on the ground of res judicata should be affirmed, without costs and without disbursements.